01/13/2021



                                                                               Case Number: DA 20-0530




         IN THE SUPREME COURT OF THE STATE OF MONTANA

COLBERT'S ELECTRIC,INC.,             )      Case No. DA 20-0530
                                     )
            Plaintiff/Appellee,      )
                                     )      ORDER GRANTING
    -vs-                             )      APPELLANT'S MOTION
LOCALOOP,INC.,                       )      FOR EXTENSION TO FILE
                                     )      OPENING BRIEF
                                     )
            Defendant/Appellant.     )
                                     )

      Upon consideration of Appellant's UNOPPOSED Motion for Extension of

Time to file its Opening Brief, and Good Cause appearing,

      IT IS HEREBY ORDERED that Appellant is granted an

Extension of Time to and including February 15, 2021, within which to

prepare, file, and serve Appellant's Opening Brief on appeal.




ORDER GRANTING APPELLANT'S MOTION FOR EXTENSION - Page 1

                                                                   Electronically signed by:
                                                                      Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                       January 13 2021